MEMORANDUM *
Osvaldo Contreras-Contreras appeals his jury trial conviction for Unlawful Reentry of a Deported Alien in violation of 8 *230U.S.C. § 1326(a) We affirm. Because the parties are familiar with the factual and procedural history of this case, we will not recount it here except as necessary.
Contreras’s argument that the district court erred in admitting the warrant of deportation under the public records exception to the hearsay rule is foreclosed by United States v. Hernandez-Rojas, 617 F.2d 533, 534-35 (9th Cir.1980) and United States v. Contreras, 63 F.3d 852, 857 (9th Cir.1995). Contreras contends that these cases were wrongly decided. However, only an en banc court of this circuit may overrule our precedent absent an intervening Supreme Court decision or act of Congress. See Cerrato v. San Francisco Cmty. Coll. Dist., 26 F.3d 968, 972 n. 15 (9th Cir.1994).
Contreras also argues that the district court erred in allowing an INS agent, who was not authorized to certify the non-existence of official INS records under 8 C.F.R. § 103.7(d), to testify that he had reviewed the pertinent records including the defendant’s file and had not found any evidence that the defendant had applied for or received permission to reenter the United States. We need not reach this issue, because the government tendered evidence that the defendant had admitted that he had entered the country surreptitiously. Thus, under the facts of this case, any error was harmless.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.